 



Exhibit 10.36

SEARS, ROEBUCK AND CO.

3333 BEVERLY ROAD

HOFFMAN ESTATES, IL 60179

      Greg A. Lee   Senior Vice President   Human Resources   847-286-0558   Fax
847-286-3258

October 4, 2002

Ms. Janine M. Bousquette
1070 Somera Road
Los Angeles, CA 90077

Dear Janine,

This letter will confirm our offer of employment to join Sears, Roebuck and Co.
as Executive Vice President, Marketing, reporting to Alan J. Lacy, Chairman and
CEO, Sears, Roebuck and Co. Your start date will be November 1.

Your compensation package will consist of the following:



•   Annual base salary of $500,000, with periodic increases based upon
performance.   •   Sign-on bonus of $100,000, less applicable withholding taxes
and any legal deductions.   •   Participation in the Sears Annual Incentive
Plan. Your annual incentive opportunity will equate to a bonus target equal to
85% of base salary, amounting to $425,000 on an annualized basis. The annual
incentive performance objective for your position may be based on a combination
of earnings per share as well as other relevant strategic or operational goals.
Any incentive earned will be paid by March 15 of the year following the end of
the performance cycle.   •   For the 2002 incentive payable in 2003, we will
guarantee you a minimum Annual Incentive award of 50% of your annual bonus
target. You will receive the calculated award if this result exceeds the
guarantee amount.   •   50,000 non-qualified stock options that will vest in
three equal annual installments from the date of grant. You will be eligible for
future annual stock option grants commensurate with your position.



  –   16,666 options will vest one year from the date of grant     –   16,666
options will vest two years from the date of grant     –   16,668 options will
vest three years from the date of grant



•   40,000 shares of restricted stock that will cliff vest three years from the
date of the grant.   •   25,000 performance shares granted as part of the Sears
Long-Term Performance Incentive Program (LTPIP). The Sears Board of Directors
has approved the terms and provisions of the LTPIP, which is designed to reward
senior-level executives for achievement of specified goals.   •   You will
participate in all retirement and welfare programs on a basis no less favorable
than other executives at your level, in accordance with the applicable terms of
those programs.

 



--------------------------------------------------------------------------------



 





•   Pension will commence at your employment date. A service enhancement to your
pension benefit will be provided through a non-qualified pension plan. The
service enhancement will be accrued to you as a 2-year-for-1-year service credit
during your first ten years of employment with Sears, resulting in 20 years of
credited service at the end of the ten-year period. Your pension benefit will
vest after five years of continuous service with Sears.   •   You will be
eligible for relocation assistance benefits that are typically provided to an
executive at your level and in accordance with the terms of the relocation
program, including:



  •   Moving expenses, including a fine art mover and partial load from New York
    •   Temporary executive housing     •   Temporary rental car, until your car
is delivered     •   Any temporary storage that is required will be in a
climate-controlled environment     •   Regarding the sale of your current
residence, you have the opportunity to accept a Sears offer on your home or to
sell your home independently. If you choose to sell your home independently,
Sears will cover the selling costs. You can accept the Sears offer at any time
within a six-month period after the offer is made.     •   All closing costs on
new home     •   Transportation and lodging, as necessary to facilitate selling
and moving



•   You will be asked to sign an Executive Severance / Non-Compete Agreement and
an Executive Non-Disclosure and Non-Solicitation of Employees Agreement as a
condition of your participation in the Long-Term Performance Incentive Program.
If you are involuntarily terminated from Sears for any reason other than cause,
death, total and permanent disability, resignation, or retirement after age 65,
you will receive two years of pay continuation (i.e., base salary and target
annual bonus). If you are terminated following a change-in-control, you will
receive the aforementioned severance benefit in an undiscounted lump-sum
payment. In consideration for these severance terms, you agree not to disclose
confidential information and not to solicit employees. You would also agree not
to aid, assist or render services for any ‘Competitor’ (as defined in the
agreement) for one year following termination of employment. Should you be
involuntarily terminated for a reason other than for Cause (as defined in the
agreement) before the first anniversary of your service with Sears, the
following would occur:



  –   The 40,000 shares of restricted stock granted to you at the time of your
hire would fully vest at the end of your two-year severance period.     –   You
would receive a cash payment within 30 days of the end of the two-year salary
continuation period equivalent in value to the product of the 16,668 options
that would not otherwise vest during the salary continuation period times the
option ‘spread’ (the positive difference between the fair market value on the
last day of the salary continuation period and the exercise price of the option
grant).



•   The above is contingent upon approval by the Compensation Committee of the
Sears, Roebuck and Co. Board of Directors and your satisfactorily passing a
pre-employment drug test.

Sincerely,


/s/Greg A. Lee

--------------------------------------------------------------------------------

cc:  Alan J. Lacy

          Accepted:   /s/Janine Bousquette


--------------------------------------------------------------------------------

  Date:  10/11/02

 